          Case 3:20-cr-03475-JLS Document 23 Filed 12/04/20 PageID.38 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                         Case No.: 20CR3475-JLS
10                                        Plaintiff,
                                                       ORDER CONTINUING MOTION
11   v.                                                HEARING/TRIAL SETTING

12   JESSE ALVAREZ,
13                                      Defendant.
14
15           Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion Hearing/Trial
16   Setting presently scheduled for December 11, 2020 shall be continued to February 5, 2021
17   at 1:30 p.m.
18           For the reasons set forth in the joint motion, the Court finds that the ends of justice
19   will be served by granting the requested continuance, and these outweigh the interests of
20   the public and the defendant in a speedy trial. Thus, the Court finds that time is excluded
21   in the interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
22         IT IS SO ORDERED.
23   Dated: December 4, 2020
24
25
26
27
28


                                                                                        20CR3475-JLS
